

116 S3762 IS: Veterans Cemetery Grants Improvement Act of 2020
U.S. Senate
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3762IN THE SENATE OF THE UNITED STATESMay 19, 2020Mr. Tester (for himself, Mr. Rounds, Mr. Reed, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for an increase in the maximum amount of grants awarded by the Secretary of Veterans Affairs to States and tribal organizations for operating and maintaining veterans’ cemeteries, and for other purposes.1.Short titleThis Act may be cited as the Veterans Cemetery Grants Improvement Act of 2020.2.Increase in maximum amount of grants awarded by the Secretary of Veterans Affairs to States and tribal organizations for operating and maintaining veterans’ cemeteriesSection 2408(e)(2) of title 38, United States Code, is amended by striking $5,000,000 and inserting $10,000,000.